Title: Proclamation re Special Session of Congress, 30 July 1807
From: Jefferson, Thomas,Madison, James
To: 


                        
                            
                                30 July 1807
                            
                        
                        WASHINGTON CITY. 
                        • 
                        
                            FRIDAY, JULY 31. 
                        • 
                        
                            By the
                        
                        PRESIDENT of the UNITED STATES of AMERICA,
                        A PROCLAMATION. 
                        Whereas great and weighty matters claiming the consideration of the Congress of
                            the United States form an extraordinary occasion for convening them, I do by these presents appoint Monday the
                            twenty-sixth day of October next, for their meeting at the city of Washington; hereby requiring the respective Senators
                            and Representatives then and there to assemble in Congress, in order to receive such communications as may then be made to
                            them, and to consult and determine on such measures as in their wisdom may be deemed most for the welfare of the United States.
                        In testimony whereof, I have caused the seal of the United States to be hereunto affixed, and signed the same
                            with my hand.
                        Done at the city of Washington, the thirtieth day of July in the year of our Lord one thousand eight hundred
                            and seven; and in the thirty second year of the Independence of the United States.
                        
                            Th: Jefferson
                            
                            By the President
                            James Madison,
                            
                                Secretary of State. 
                        
                    